Citation Nr: 0028991	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches and a 
brain hemorrhage, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for a respiratory 
disorder, to include as to due to an undiagnosed illness.

6.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

7.  Entitlement to service connection for a vision disorder, 
to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as due to an undiagnosed 
illness.

9.  Entitlement to service connection for dementia, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and former spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to January 
1980 and from January 1991 to April 1991.  He served in the 
Southwest Asia Theater of Operations from February 14, 1991, 
to April 18, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Sioux Falls, South Dakota.

REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  The evidence necessary 
to establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy."  
If the VA determines that the veteran did not engage in 
combat, lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
there must be credible supporting evidence.  The credible 
supporting evidence is not limited to service department 
records, but can be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998) (citations omitted).

In this case, the veteran has been diagnosed with PTSD by two 
separate VA physicians with the diagnosis linked to his 
service in Southwest Asia.  However, neither examiner was 
provided a list of verified stressors in order to correctly 
evaluate the veteran's claimed condition.  

The veteran provided a statement in June 1998 that listed 
several events that he claimed as stressful.  In addition, he 
has stated on multiple occasions that his unit operated over 
a large area in Saudi Arabia and Iraq due to the nature of 
his assignment as a truck driver delivering ammunition and 
transporting prisoners of war.  However, the veteran's 
claimed stressors have not been submitted to the U. S. Armed 
Services Center for Research of Unit Records (USASCRUR)) for 
possible verification.  The Board notes that a report from 
the predecessor to USASCRUR (Environmental Support Group or 
ESG), dated in October 1995, is contained in the claims file.  
However, the report is dated prior to the veteran's claim for 
service connection and pertains to another individual.  
Moreover, it related only to the issue of SCUD missile 
attacks and did not address the issue of verification of the 
name of a casualty submitted by the veteran.  The veteran's 
stressors must be submitted to the USASCRUR for possible 
verification.

The veteran has submitted several VA outpatient treatment 
reports at intervals during 1998.  However, it is not clear 
whether these submissions represent all VA records for that 
period of time or just the ones the veteran chose to submit.  
In light of the reasonable likelihood of outstanding VA 
records, an attempt must be made to obtain the records and 
associate them with the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, none of the issues on 
appeal will be the subject of a final decision prior to 
ascertaining whether additional VA medical records exist and 
until all outstanding records are associated with the claims 
folder.

Finally, the veteran submitted several copies of a letter 
from him to Senator Thomas Daschle, dated in November 1997.  
In the letter, the veteran referred to having received 
treatment for his skin disorder from a private physician, Dr. 
Tony Berg.  The Board notes that two pages of records from 
Dr. Berg are associated with the claims file.  However, there 
is a large gap in the records from 1987 to 1993 and no entry 
dated after September 1995.  An attempt should be made to 
obtain a complete copy of pertinent medical records if 
available.

The veteran also stated in his November 1997 letter that he 
was in the process of getting a medical discharge from the 
Army National Guard.  However, he has submitted no evidence 
that he has been separated at all, whether for medical or 
other reasons.  The veteran's current status must be 
verified.  Further, another request must be made to obtain a 
copy of the veteran's service medical records from January 
1995 to the present.  

The veteran's case is remanded in order to comply with 
procedural due process requirements and a duty to assist in 
regard to his claim for service connection for PTSD.  The 
Board makes no finding and intimates no opinion as to whether 
the veteran has submitted well-grounded claims in regard to 
the other issues.  Morton v. West, 12 Vet. App. 145 (1999).

Accordingly, the case is REMANDED for the following 
development:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
both VA and private, who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified, which have 
not been previously secured.  Any records 
received should be associated with the 
claims file.

2.  The veteran should be contacted and 
requested to provide evidence as to his 
current military status.  If he has 
received a medical discharge, the veteran 
should be requested to provide 
information pertaining to the discharge.  
The veteran should also be requested to 
provide information as to his last unit 
assignment, to include a proper mailing 
address, along with a release 
authorization.

3.  The veteran's military unit should be 
contacted and his service medical 
records, for the period after January 
1995, requested.  All efforts to obtain 
these records must be documented in the 
claims file.

4.  The RO should also request that the 
veteran provide more specific facts, if 
available, about the stressful events he 
claims to have experienced in service. 

5.  Whether or not a response is received 
from the veteran, the RO should forward 
copies of the veteran's June 1998 
stressor statement, together with the DD 
214 for his period of service in 
Southwest Asia, and the correct unit 
designation from his June 1998 statement, 
to the USASCRUR, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150.

6.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development deemed 
necessary by the RO, the veteran's file 
should be reviewed and a summary 
prepared, including all associated 
documents.  A specific determination must 
be made, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was 
exposed to a stressor, or stressors, in 
service, and, if so, the nature of the 
specific stressor or stressors 
established by the record.  This report 
is then to be added to the claims folder.

7.  If, and only if, a stressor is 
verified should the veteran be afforded a 
VA psychiatric examination to determine 
the diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
Regarding the claim for PTSD, the RO must 
provide the examiner the summary of any 
verified stressor, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  

Following the examination the examiner 
must determine whether the diagnostic 
criteria to support a diagnosis of PTSD, 
under the fourth edition of the 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-IV), have been 
satisfied.  If a diagnosis of PTSD is 
appropriate, the examiner must comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors verified by the RO.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  The claims file, must be made 
available to the examiner for review.

8.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development actions have been completed 
to the extent possible.  Following any 
further indicated development, the RO 
should readjudicate all of the issues 
currently on appeal.  If the claims 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should be afforded the appropriate period 
of time within which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




